Citation Nr: 9912238
Decision Date: 02/26/99	Archive Date: 06/24/99

DOCKET NO. 98-13 951               DATE MAR 09, 1999

On appeal certified by the Department of Veterans Affairs (VA)
Regional Office in Louisville, Kentucky

THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. 1151 for nerve
injury, right side of the body, as the result of surgery performed
by VA in September 1995.

2. Entitlement to compensation under 38 U.S.C.A. 1151 for numbness
to the left side of the head as the result of surgery performed by
VA in August 1996.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel 

INTRODUCTION

The veteran served on active duty for a total of 14 days from
October 26, 1973 to November 9, 1973. He was discharged for reasons
of an erroneous induction.

This appeal to the Board of Veterans' Appeals (Board) arose from a
rating decision in May 1997 by the Department of Veterans Affairs
(VA) Regional Office (RO) in St. Paul, Minnesota. The case was
certified to the Board by the Louisville RO.

To the extent that the appellant is claiming entitlement to
compensation pursuant to 38 U.S.C.A. 1151 for a left leg disorder
that issue is not currently developed or certified for appellate
review. Accordingly, it is referred to the RO for appropriate
consideration.

FINDINGS OF FACT

1. There is no competent medical evidence of record to demonstrate
that the veteran suffered additional disability, or aggravation of
a pre-existing disability of a nerve injury to the right side of
the body, as the result of surgery performed by VA in September
1995.

2. There is no competent medical evidence of record to demonstrate
that the veteran suffered additional disability, or aggravation of
a pre-existing disability of numbness to the left side of the head
as the result of as the result of surgery performed by VA in August
1996.

CONCLUSIONS OF LAW

1. The veteran's claim of entitlement to compensation under the
provisions of 38 U.S.C.A. 1151 for nerve injury to the right side
of the body as the result of

surgery performed by VA in September 1995 is not well-grounded. 38
U.S.C.A. 5107(a) (West 1991).

2. The veteran's claim of entitlement to compensation under the
provisions of 38 U.S.C.A. 1151 for numbness to the left side of the
head as the result of as the result of surgery performed by VA in
August 1996 is not well grounded. 38 U.S.C.A. 5107(a).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that in November 1991, the United
States Court of Veterans Appeals (Court) invalidated 3 8 C.F.R. 3.3
5 8(c)(3) (1991), part of the regulation applicable to cases
involving claims under 3 8 U. S.C.A. 1151. Gardner v. Derwinski, 1
Vet. App. 584 (1991). The Court's decision was affirmed by the
United States Court of Appeals for the Federal Circuit (Gardner v.
Brown, 5 F. 3rd 1456 (Fed. Cir. 1993)) and then by the United
States Supreme Court (Brown v. Gardner, 115 S.Ct. 552 (1994)).

Thereafter the Secretary of the VA sought an opinion from the
Attorney General of the United States as to the full extent to
which benefits were authorized under the decision of the United
States Supreme Court. On March 16, 1995, amended regulations were
published deleting the fault or accident requirement of 38 C.F.R.
3.358, in order to conform the regulation to the decision of the
United States Supreme Court.

When any veteran suffers an injury or aggravation of an injury as
the result of VA hospitalization, medical, or surgical treatment,
or the pursuit of a course of vocational rehabilitation, and such
injury or aggravation results in additional disability to the
veteran, disability compensation shall be awarded in the same
manner as if such disability or aggravation were service connected.
38 U. S.C.A. 1151 (West 1991); 38 C.F.R. 3.358 (1998).

In determining that additional disability exists, the beneficiary's
physical condition immediately prior to the disease or injury on
which the claim for compensation is based will be compared with the
subsequent physical condition resulting from the disease or injury.
Compensation will not be payable for the continuance or natural
progress of disease or injuries for which the hospitalization or
treatment was authorized. 38 C.F.R. 3.358(b).

In determining whether any additional disability resulted from VA
hospitalization or treatment, the following considerations will
govern:

(1) It is necessary to show that additional disability is actually
the result of such disease or injury, or aggravation of an existing
disease or injury suffered as the result of hospitalization or
medical treatment and not merely coincidental therewith. The mere
fact of aggravation alone will not suffice to make the disability
compensable in the absence of proof that it resulted from disease
or injury or an aggravation of an existing disease or injury
suffered as the result of hospitalization, medical or surgical
treatment. 38 C.F.R. 3.358(c)(1) and (2).

(2) Compensation is not payable for the necessary consequences of
medical or surgical treatment properly administered with the
express or implied consent of the veteran. "Necessary consequences"
are those which are certain to result from, or were intended to
result from, the examination or' medical or surgical treatment
administered. 38 C.F.R. 3.358(c)(3).

While the appellant is not required to show fault or negligence in
medical treatment, Brown v. Gardner, 115 S.Ct. 552 (1994), the
appellant still has the burden of submitting cognizable evidence
sufficient to justify a belief by a fair and impartial individual
that the claim is plausible or capable of substantiation. That is,
he must submit competent evidence of additional disability which
came as the result of VA treatment. 38 U.S.C.A. 5107(a). A well-
grounded claim is "a plausible claim, one which is meritorious on
its own or capable of substantiation. Such a claim need not be
conclusive but only possible to satisfy the initial burden of [38
U.S.C.A. 5107]." Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).
Where the

determinative issue involves a question of medical diagnosis,
competent medical evidence to the effect that the claim is
"plausible" or "possible" is required. Grottveit v. Brown, 5 Vet.
App. 91, 93 (1993). A claimant cannot meet his burden simply by
presenting lay testimony, because lay persons are not competent to
offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492
(1992).

In this case, the veteran is currently claiming entitlement to
benefits under the theories that surgery performed by VA in
September 1995 caused nerve injury to the right side of his body,
and that surgery performed by VA in August 1996 caused numbness to
the left side of his head. In his application for compensation, he
indicated that the claim was for "an injury to the nerves on the
right side of my body, from my back to the middle of my stomach. I
have [numbness] and frequent spasms ... also there is numbness in
the right leg and foot."

With regard to the veteran's claim for compensation for nerve
injury to the right side of his body, the evidence reflects that,
in March 1994, he underwent a lumbar discectomy for recurrent left
leg pain, which produced relief for several months. After a few
months, left leg pain recurred, and in September 1995 the veteran
was hospitalized at VA with a one year history of recurrent left
leg pain.

Upon admission to VA in September 1995, the veteran complained of
low back pain that radiated down into the left leg, and upon
examination was found to have decreased motion in the left lower
extremity. Magnetic resonance imaging (MRI) in August 1995 revealed
a recurrent herniated disc at L4-L5 with left foraminal
encroachment. Medical record entries on September 17 and 18, 1995,
prior to surgery, reflect that the veteran complained of, among
other things, right abdominal numbness and right shoulder numbness.
On September 18, 1995, the veteran underwent an L4-L5 lumbar
microdiscectomy for recurrent herniated disc. On the consent form
for the September 1995 lumbar microdiscectomy, the veteran was
advised of and consented to the possible risks and complications,
which included damage to nerves causing numbness, weakness, and
pain. No post-operative complications were noted and the veteran
entered no complaints at the time of discharge from
hospitalization.

In January 1996, the veteran reported that his right hand felt
tingly at times. In March 1996, the veteran complained of low back
pain with radiation into the lower extremities, and was found upon
examination to have tenderness of the iliopsoas quadratus lumborum
bilaterally, on the right greater than the left. In September 1996,
the veteran complained of occasional radiation of pain to the right
leg.

A nursing assessment dated July 17, 1996 reflects that the veteran
had complaints of back pain and no complaints regarding paralysis.
In May 1997, the veteran was found to have thoracic myelopathy,
manifested by loss of strength in his right upper extremity. His
complaints were of restless legs and lower extremity weakness.

With regard to the veteran's claim for compensation for numbness to
the left side of his head, the evidence of record reflects that, in
July 1996, the veteran was evaluated for stenosis with conductive
hearing loss due to severe bilateral otitis externa. On July 23,
1996, he underwent excision of soft tissue lesion of both external
auditory canals and reconstruction of both exterior auditory
canals, with improved hearing achieved. A consent form dated July
23, 1996 reflects that the veteran consented to a bilateral
meatoplasty with skin graft, which included the risk of facial
paralysis.

On August 14, 1996, the veteran underwent a right ear wick
placement. In September 1996, he complained of no sensation of the
skin above the left ear. In February 1997, the veteran reported no
problems with the procedures.

In determining that additional disability exists, the beneficiary's
physical condition immediately prior to the disease or injury on
which the claim for compensation is based will be compared with the
subsequent physical condition resulting from the disease or injury.
The evidence of record reflects that, prior to the September 1995
lumbar microdiscectomy, the veteran had a recurrent herniated disc
at L4-L5, right abdominal numbness, and right shoulder numbness.
The only additional symptomatology complained of after the
September 1995 surgery was thoracic myelopathy manifested by loss
of strength of the right upper extremity. There is no

competent evidence, however, which links any disorder to include
thoracic myelopathy to the medical care received by the veteran.

Compensation will not be payable for the continuance or natural
progress of disease or injuries for which the hospitalization or
treatment was authorized. 38 C.F.R. 3.358(b).

With regard to claim for compensation for numbness of the left side
of his head, there is no competent evidence that the veteran
currently has such disability. While he entered complaints in
September 1996 of no sensation of the skin above the left ear,
there is no competent evidence that the condition is currently
present. The evidence reflects that in February 1997 the veteran
reported no problems with the procedures to the ears, and there are
no subsequent complaints after September 1996 of loss of sensation
above the left ear. The Court has held that in order for the
veteran to be awarded compensation there must be evidence of a
present disability. See Rabideau v. Derwinski, 2 Vet. App. 141, 144
(1992).

Moreover, the veteran has again failed to present competent medical
evidence of an additional disability, or aggravation of a pre-
existing disability, attributable to any surgery performed by VA.
Assuming that the veteran's post-operative complaints are credible
(for the purpose of determining whether he has presented a well-
grounded claim) so as to constitute evidence that the veteran's
reported right-sided symptomatology or numbness to the left side of
the head resulted in "additional" disability, either as new
symptomatology or aggravation of a pre-existing condition, there is
no competent medical evidence that such additional post-operative
symptomatology was the "result of the September 1995 or August (or
July) 1996 surgeries by VA.

Even assuming, arguendo, that the veteran currently has loss of
sensation of the skin above the left ear, the evidence of record
reflects that, in July 1996, he consented to a surgery which
included the risk of facial paralysis. Additionally, the evidence
reflects that in September 1995 the veteran consented to possible
risks and complications of the lumbar microdiscectomy, which
included damage to nerves

causing numbness, weakness, and pain. Compensation is not payable
for the necessary consequences of medical or surgical treatment
properly administered with the express or implied consent of the
veteran. 38 C.F.R. 3.358(c)(3).

With regard to the veteran's belief that his currently claimed
symptomatology is the result of VA surgical treatment, or was
aggravated by VA surgical treatment, the Board notes that, while
the appellant is competent to testify as to symptomatology he has
experienced at any time, he is not competent to offer a medical
opinion that surgery provided by VA caused additional disability,
or aggravated pre-existing disability, or to diagnose his current
disability. In this regard, the Board would point out that a lay
person, untrained in the field of medicine, is incompetent to offer
an opinion which requires specialized medical knowledge. Lathan v.
Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 2 Vet. App. 492.
Neither the veteran nor his representative has offered any
competent medical evidence in support of the claim on appeal;
neither the veteran's statements nor his representative's arguments
constitute competent medical evidence because there is no
indication that either has the medical training, expertise, or
diagnostic ability to competently link the hospital, medical or
surgical treatment with subsequent symptomatology. Heuer v. Brown,
7 Vet. App. 379, 384 (1995).

Furthermore, while the veteran has alleged that the September 1995
and August 1996 surgeries by VA were in "error" or were
"incorrect," the evidence of record does not include competent
evidence that medical care provided by VA resulted in the claimed
additional disability. Cf. Boeck v. Brown, 6 Vet. App. 14, 17
(1993), where the Court found that the the veteran had not
presented a well-grounded claim, where he claimed that the
negligent failure to diagnose constituted 'aggravation' of a
disease, but failed to present medical opinion evidence to that
effect.

The Board finds that there is no competent medical evidence of
record that the veteran suffered additional disability of nerve
injury to the right side as the result of a lumbar microdiscectomy
by VA in September 1995, or that he suffered additional disability
of numbness to the left side of the head as the result of surgery
by VA in July or August 1996. Therefore, the Board finds that
veteran's claims of

entitlement to compensation under the provisions of 38 U.S.C.A.
1151, for nerve injury, right side of the body, and numbness to the
left side of the head are not well grounded. 38 U.S.C.A. 5107(a)
(West 1991).

The Board views its discussion as sufficient to inform the veteran
of the elements necessary to complete his application for his
claims of entitlement to compensation under the provisions of 38
U.S.C.A. 1151 for results of hospitalization or medical or surgical
treatment by VA. Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

Finally, the Board considered the doctrine of reasonable doubt.
However, as the veteran's claims do not even cross the threshold of
being well-grounded claims, a weighing of the merits of these
claims is not warranted, and the reasonable doubt doctrine is not
for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The claim of entitlement to compensation under the provisions of 38
U.S.C.A. 1151 for nerve injury, right side of the body, as the
result of surgery performed by VA in September 1995, having been
found not to be well grounded, is denied.

The claim of entitlement to compensation under the provisions of 38
U.S.C.A. 1151 for numbness to the left side of the head, as the
result of surgery performed by VA in August 1996, having been found
not to be well grounded, is denied.

DEREK R. BROWN

Member, Board of Veterans' Appeals

9 - 

